
	

113 SRES 376 ATS: Supporting the goals of International Women's Day. 
U.S. Senate
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III113th CONGRESS2d SessionS. RES. 376IN THE SENATE OF THE UNITED STATESMarch 6, 2014Mrs. Shaheen (for herself, Mr. Kirk, Mrs. Boxer, Mr. Cardin, Ms. Mikulski, Mrs. Murray, Mr. Schatz, Mr. Udall of Colorado, Mrs. Feinstein, Mr. Begich, Ms. Murkowski, and Ms. Landrieu) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 11, 2014Reported by Mr. Menendez, without amendmentMarch 13, 2014Considered and agreed to with an amended preambleRESOLUTIONSupporting the goals of International Women's Day. Whereas there are more than 3,500,000,000 women in the world today;Whereas women around the world participate in the political, social, and economic life of their
			 communities, play a critical role in providing and caring for their
			 families, contribute substantially to the growth of economies and the
			 prevention of conflict, and, as both farmers and caregivers, play an
			 important role in advancing food security for their communities;Whereas the advancement of women around the world is a foreign policy priority for the United
			 States;Whereas, on November 15, 2013, Secretary of State John Kerry stated: Creating opportunities for women is not just the right thing to do.  It’s also a strategic
			 necessity.  Societies where women are safe, where women are empowered to
			 exercise their rights and to move their communities forward—these
			 societies are more prosperous and more stable—not occasionally, but
			 always.;Whereas, on December 19, 2011, the Obama Administration launched the first United States National
			 Action Plan on Women, Peace, and Security (referred to in this preamble as
			 the National Action Plan) that included a comprehensive set of national commitments to advance the active participation of
			 women in decisionmaking relating to matters of war and peace;Whereas the National Action Plan states: Deadly conflicts can be more effectively avoided, and peace can be best forged and sustained, when
			 women become equal partners in all aspects of peace-building and conflict
			 prevention, when their lives are protected, their experiences considered,
			 and their voices heard.;Whereas women remain underrepresented in conflict prevention and conflict resolution efforts,
			 despite proven successes by women in conflict-affected regions in
			 moderating violent extremism, countering terrorism, resolving disputes
			 through non-violent mediation and negotiation, and stabilizing their
			 societies by improving access to peace and security services,
			 institutions, and decisionmaking venues;Whereas the ability of women to realize their full potential is critical to the ability of a
			 country to achieve strong and lasting economic growth and political and
			 social stability;Whereas according to the International Monetary Fund, focusing on the needs and empowerment of women is one of the keys to human development;Whereas according to the Global Gender Gap Report 2013 published by the World Economic Forum, reducing gender inequality enhances productivity and economic growth;Whereas according to the United Nations Educational, Scientific and Cultural Organization,
			 two-thirds of the 774,000,000 illiterate people in the world are female;Whereas according to the United States Agency for International Development, “educated women are
			 less likely to marry early and more likely to have smaller and healthier
			 families.  They are also more likely to get a job and earn a higher
			 wage.”;Whereas according to the Food and Agriculture Organization of the United Nations, the majority of
			 women living in rural areas of the developing world are heavily engaged in
			 agricultural labor, yet they receive less credit, land, agricultural
			 inputs, and training than their male counterparts;Whereas according to the World Bank, women own or partly own over one-third of small and
			 medium-sized enterprises in developing countries, and 40 percent of the
			 global workforce is female, yet, women entrepreneurs and employers have
			 disproportionately less access to capital and other financial services;Whereas despite strides in recent decades, women around the world continue to face significant
			 obstacles in all aspects of their lives, including underrepresentation in
			 all aspects of public life, denial of basic human rights, and
			 discrimination;Whereas despite achievements by individual female leaders, women around the world are still vastly
			 underrepresented in high-level positions and in national and local
			 legislatures and governments and, according to the Inter-Parliamentary
			 Union, women account for only 21.4 percent of national parliamentarians;Whereas 1 in 3 women around the world has experienced some form of gender-based violence, and 1 in
			 4 women has suffered abuse during pregnancy;Whereas according to UN Women, violence against women causes more death and disability for women
			 and girls between the ages of 15 and 44 than cancer, war, traffic
			 accidents, and malaria combined;Whereas, on August 10, 2012, President Obama announced the first interagency Strategy to Prevent
			 and
			 Respond to Gender-Based Violence Globally;Whereas violence against women and girls impedes progress in meeting many international global
			 development goals, including efforts to stem maternal mortality and the
			 spread of HIV/AIDS;Whereas, on October 11, 2013, President Obama stated that the practice of child marriage was a threat to fundamental human rights;Whereas according to the International Center for Research on Women, one-third of girls worldwide
			 are married before the age of 18 and 1 in 9 girls are married before the
			 age of 15;Whereas according to Save the Children, pregnancy-related complications are a leading cause of
			 death among girls between the ages of 15 and 19 in developing countries;Whereas according to the United Nations Population Fund, women have access to fewer income-earning
			 opportunities and tend to manage the household and partake in agricultural
			 work, thus increasing their vulnerability to natural disasters and
			 long-term changes in weather patterns;Whereas it is imperative to alleviate violence and discrimination against women and afford women
			 every opportunity to be full and productive members of their communities;
			 andWhereas March 8 is recognized each year as International Women's Day, a global day to celebrate the
			 economic, political, and social achievements of women past, present, and
			 future, and a day to recognize the obstacles that women still face in the
			 struggle for equal rights and opportunities: Now, therefore, be itThat the Senate—(1)supports the goals of International Women's Day;(2)recognizes that the empowerment of women is inextricably linked to the potential of countries to
			 generate economic growth, sustainable democracy, and inclusive security;(3)recognizes and honors the women in the United States and around the world who have worked
			 throughout history to ensure that women are guaranteed equality and basic
			 human rights;(4)reaffirms the commitment to ending discrimination and violence against women and girls, to ensuring
			 the safety and welfare of women and girls, to pursuing policies that
			 guarantee the basic human rights of women and girls worldwide, and to
			 promoting meaningful and significant participation of women in all aspects
			 of their societies and communities; and(5)encourages the people of the United States to observe International Women's Day with appropriate
			 programs and activities.